     6:20-cv-03338-DCC        Date Filed 01/27/21    Entry Number 16      Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Braylon Lamar Morris,            )               Case No. 6:20-cv-03338-DCC
                                 )
                 Plaintiff,      )
                                 )
v.                               )                           ORDER
                                 )
                                 )
Jeremy E. Jones,                 )
                                 )
                 Defendant.      )
________________________________ )

       This matter is before the Court upon Plaintiff’s complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to United

States Magistrate Judge Jacquelyn D. Austin for pre-trial proceedings and a Report and

Recommendation (“Report”). On September 30, 2020, the Magistrate Judge issued an

Order informing Plaintiff that this action was subject to summary dismissal. ECF No. 9.

Plaintiff was told that he could attempt to cure the defects in his complaint by filing an

amended complaint. Plaintiff was warned that failure to file an amended complaint could

result in dismissal of his claim with prejudice and without leave for further amendment.

Plaintiff failed to file an amended complaint.

       On October 29, 2020, the Magistrate Judge issued a Report recommending that

this action be dismissed without issuance and service of process. ECF No. 13. The

Magistrate Judge advised Plaintiff of the procedures and requirements for filing objections
      6:20-cv-03338-DCC         Date Filed 01/27/21      Entry Number 16       Page 2 of 3




to the Report and the serious consequences if he failed to do so. Plaintiff did not file

objections to the Report, and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                        The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       As stated above, Plaintiff has not objected to the Magistrate Judge's Report.

Accordingly, after considering the record in this case, the applicable law, and the Report

of the Magistrate Judge, the Court finds no clear error and agrees with the

recommendation of the Magistrate Judge. This action is dismissed without issuance and

service of process. 1


       1 See Workman v. Morrison Healthcare, 724 F. App’x 280, 281 (4th Cir. 2018) (in
a case where the district court had already afforded the plaintiff an opportunity to amend,
directing the district court on remand to “in its discretion, either afford [the plaintiff] another
opportunity to file an amended complaint or dismiss the complaint with prejudice, thereby
     6:20-cv-03338-DCC        Date Filed 01/27/21    Entry Number 16      Page 3 of 3




       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
January 27, 2021
Spartanburg, South Carolina




rendering the dismissal order a final, appealable order”) (citing Goode v. Cent. Va. Legal
Aid Soc’y, Inc., 807 F.3d 619, 630 (4th Cir. 2015), abrogated in part by Bing v. Bravo Sys.,
LLC, 959 F.3d 605, 614–15 (4th Cir. 2020)).
